Case 1:18-cv-07692-PGG-BCM Document 125-1 Filed 06/19/20 Page 1 of 3




                                                    Exhibit A
    Case 1:18-cv-07692-PGG-BCM Document 125-1 Filed 06/19/20 Page 2 of 3




                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK

MUTINTA MICHELO, et al.,            )
                                    )
                  Plaintiffs,       )
v.                                  )
                                    )         18 Civ. 1781 (PGG)
NATIONAL COLLEGIATE STUDENT         )         18 Civ. 7692 (PGG)
LOAN TRUST 2007-2, et al.,          )
                                    )
                  Defendants.       )
____________________________________)

                                 PRIVILEGE LOG

Number Document    Description                                      Privilege Justification
       Type
1      PDF         Vendor Risk Review and Attorney/Agency           Attorney-Client
                   Risk Assessment – Forster & Garbus LLP –         Privilege
                   Review date 3/16/17 – Completed by Erin
                   Stevens, Compliance Audit Department for
                   Forster & Garbus LLP
2        PDF       Vendor Risk Review and Attorney/Agency           Attorney-Client
                   Risk Assessment – Forster & Garbus LLP –         Privilege
                   Review date 11/13/17 - Completed by Erin
                   Stevens, Compliance Audit Department for
                   Forster & Garbus LLP
3        PDF       Vendor Risk Review and Attorney/Agency           Attorney-Client
                   Risk Assessment – Forster & Garbus LLP –         Privilege
                   Review date 1/12/18 – Completed by Kristin
                   Hayes, Compliance Audit Department for
                   Forster & Garbus LLP
4        PDF       Vendor Risk Review and Attorney/Agency           Attorney-Client
                   Risk Assessment – Forster & Garbus LLP –         Privilege
                   Review date 3/6/18 – Completed by Norma
                   Applewhite, Compliance Audit Department for
                   Forster & Garbus LLP
5        PDF       Vendor Risk Review and Attorney/Agency           Attorney-Client
                   Risk Assessment – Forster & Garbus LLP –         Privilege
                   Review date 11/20/18 - Completed by Norma
                   Applewhite, Compliance Audit Department for
                   Forster & Garbus LLP
6        Excel     NCO Financial Systems – Attorney Network         Attorney-Client
                   Services Quality and Assurance Audit of          Privilege
                   Forster & Garbus LLP 2014 for multiple clients
     Case 1:18-cv-07692-PGG-BCM Document 125-1 Filed 06/19/20 Page 3 of 3




                    including the National Collegiate Student Loan
                    Trust entities
7         Excel     Transworld Systems Inc. - Attorney Network       Attorney-Client
                    Services Quality and Assurance Audit of          Privilege
                    Forster & Garbus LLP 2015 for multiple clients
                    including the National Collegiate Student Loan
                    Trust entities
8         Excel     Transworld Systems Inc. – Attorney Network       Attorney-Client
                    Services Quality and Assurance Audit of          Privilege
                    Forster & Garbus LLP 2016 for multiple clients
                    including the National Collegiate Student Loan
                    Trust entities
9         Excel     Transworld Systems Inc. – Attorney Network       Attorney-Client
                    Services Compliance Audit of Forster & Garbus    Privilege
                    LLP 2017
10        Excel     Transworld Systems Inc. – Attorney Network       Attorney-Client
                    Services Compliance Audit of Forster & Garbus    Privilege
                    LLP 2018
11        Excel     Transworld Systems Inc. – Attorney Network       Attorney-Client
                    Services Compliance Audit of Forster & Garbus    Privilege
                    LLP 2019




                                          2
